 

  

 

IED LODGED™
__.RECEIVED __ COPY
William “Will” A. Graven, In Pro Se AUG 11 2021 if
2700 S. Woodlands Village Blvd; Suite 300-251 ‘
Flagstaff, Arizona 86001 peri ie DISTRIG RIC SS SQYRT
Email: will @willgraven.com: Telephone: 928-890-8825 DEPUTY

 

 

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF arizona, PHOENIX, DIV.

 

In Re: William A. Graven, ) Case No; _ CW21-01 391-PHX-SMB
Plaintiff, ) Case Filed: August 11, 2021
) ASSIGNED FOR ALL PRACTICAL PURPOSES
) TO THE HONORABLE JUDGE:

Mark Brnovich, both as the Attorney

General for the State of Arizona and ) COMPLAINT FOR CIVIL LIABILITIES
himself individually/personally; John ) FROM THE BELOW CAUSES OF ACTION;
Doe’s I through X; and Jane Doe’s I ) 1.) VIOLATIONS OF THE 147
through X, ) AMENDMENT OF THE US CONTTITUTION
) FOR DUE PROCESS

Defendants.) 5) VIOLATIONS OF THE 147
) AMENDMENT FOR EQUAL PROTECTION
) 3.) VIOLATIONS OF 42 USC SEC 1983

)
TRIAL BY JURY REQUESTED

 

V.

 

 

I. INTRODUCTION
1. Rule 4.1 of the Arizona Rules of Civil Procedure is for Service. This Rule forcefully mandates the

Court’s goal of defendants readily accepting Service, to, in part, eliminate the games played to evade Service.
In fact, Rule 4.1 requires that Courts impose all costs for Service on a defendant who is unwilling to Waiv[ing]e
Service. The Court has included a legal obligation for costs for potential defendants in Rule 4.1: “...has a duty
to avoid unnecessary expense in serving the summons.” The Federal Rule for Service is essentially the same.

2. The Arizona Agency Handbook (the State’s Employee Manual, authored by Defendants Brnovich)
reflects the Court’s mandate and goals in Rule 4.1, stating that Officers or employees should (normally) Waive
Service, even quoting Rule 4.1 to emphasize that: “In fact, there is a “duty to avoid unnecessary costs” of Service:

“13.2.3 Waiver of Service. The State and state entities (such as agencies, boards, commissions or
departments) as well as individual state officers or employees may (and normally should) waive personal service of
process if the plaintiff makes a proper request under Arizona Rule of Civil Procedure 4.1(c). In fact, there is “a
duty to avoid unnecessary costs of serving the summons.” Ariz. R. Civ. P. 4.1(c)(2).” (Underline by Plaintiff.)

3. Further to Service in the Agency Handbook, Defendants Brnovich have authored that “only by one
of three methods” of Service is acceptable by him for one of his Officers or employees to be Served:

“13.2.2.3 Personal Service of Summons and Complaint on an Individual. Personal service on individual state
officers or employees can be accomplished only by one of three methods: (1) by delivering the necessary documents to thi
named individual; (2) by leaving the documents at the individual’s home with a person who both lives there and is of

!
suitable age and discretion; or (3) by delivering the documents to an agent whom the individual has authorized to receive
them. Ariz. R. Civ. P. 4.1(d).” (Underline and bold numbers by Plaintiff.)

4, At first blush, Defendants Brnovich appears to simply be following/promoting Rule 4.1...
5. But Defendants Brnovich governs with clever/calculated “policies” that prevent AGO Officers
from being Served at their offices, at home, or, actually, anywhere...net even for official acts committed while
on the job...which will be seen here as arbitrary, and contrary to: the Court’s mandates and goals in Rule 4.1;
the Agency Handbook; Due Process as guaranteed by the 14 Amendment; Equal Protection as guaranteed by the 14"
Amendment; and Civil Rights as protected by 42 USC Sec 1983; all of which were violated when Defendant Brnovich’s
“nolicies” prevented my attempt to have 4 AGO Officers Served at their offices, as named parties to my Complaint,
for their documented criminal acts; acts they committed while on the job; acts which injured and caused me damages.
6. This now 5 year plus journey began with my licensed process being stopped from Serving those 4
AGO Officers, at the offices of the AGO, for acts they committed on the job (Ex’s 1-4, at Ref’s 1, 2 and 3):

“Attempted service at 1275 Washington St., Phoenix, AZ 85007, per the executive office all individuals must be
served off property. They refused to call them up to accept service.” (Bold underline by Plaintiff.)

Note 1: Please note: “per the executive office”.
Note 2: Please note: “all individual employees must be served off property”.

Note 3: Please note: “They refused to call them up to accept service.”
7. Defendants Brnovich also (rightly) conceals the home addresses of his Officers from the public.

Note 4: “off property” includes no where on the AGO’s premises...so my process server could not even serve a
named party as they walked to their car, before driving off into the abyss of no known home address.

8. There’s more: not only does Defendants Brnovich conceal their home address, he conceals that
these people even exist! Again, see Ex’s 1 through 4, this time each at Ref 4: “...L failed to find PAUL AHLER,
Chief or any further information to allow further search. (Bold underline by Plaintiff.)
9. So, my process server was unable to pursue Service “off property,” as he had no leads/no information
to pursue finding each party, not even a driver’s license photo (e.g., from a license with a fictitious home address).
10. So, without a photo, my process server could not even recognize a named party, to then, say, tail
that named party from the AGO’s office, to their home, to then Serve that named party, or leave the Summons
at the named party’s home “with someone of suitable age and discretion who resides there.” (per Rule 4.1).
11. Defendants Brnovich are the executive in the “executive office.” His clever/calculated “policies” are
by his own arbitrary creation; they are contrary to the Court’s Rules of Civil Procedure; contrary to the Agency
Handbook; and contrary to Procedural Due Process as guaranteed by the 14" Amendment to the US Constitution.

How much more impossible to Serve an AGO Officer or employee could Brnovich have made it?
12. Why would Defendants Brnovich, the Chief Legal Officer for the State, have an Officer and employee
mandate in 13.2.3 of his Employee Manuel, requiring Officers/employees follow Rule 4.1...but then have these
arbitrary “policies” that prevent Service at their offices, thereby adding to the complexities/costs of Service?

13. Why would Defendants Brnovich conceal the identities of his Officers (thereby knowing that Officer/a
named party could not be found/Served at home), but also have “policies” that prevent Service of those Officers at
their offices, when someone is seeking justice for an Officer’s acts, committed while on the job?

14, Defendants Brnovich should have simply authorized the receptionist (that no one is allowed passed),
or any other employee at the AGO, to accept Service...but instead, he has another “policy” that prevents
appointing any AGO Officer/employee from accepting Service 13.2.2.3):

“Moreover, the policy of the Attorney General’s office is that its employees may not authorize the Department of Law
receptionist or any Attorney General employee to receive service of process on their behalf,”

Note 5: The Arizona AGO is the largest law firm in the State of Arizona...couldn’t Defendants Brnovich find
someone there qualified to accept and handle Service of Complaints for AGO Officers and employees?

Aren’t AGO Officers and employees ever named defendants in Complaints? Shouldn’t there be some
provision, in the name of fairness, and Justice, for the AGO’s handling Service of Officers and employees?
Shouldn’t there be such a provision to reflect the Court’s Rules, and in the name of Due Process?
My Attorney General, Defendants Brnovich, is cleverly cheating all of these ideals, by design.
15. What is the effect Defendants Brnovich have created by his “policies’”?
He has created a scenario in which none of his 3 approved methods for Service can be achieved (per 13.2.2.3):
“(1) by delivering the necessary documents to the named individual;”
But there is no place the named individual can be found...or even recognized to be identified/found!

“(2) by leaving the documents at the individual’s home with a person who both lives there and is of
suitable age and discretion; or”

There is no way to find/Serve the named individual or anyone else at their home (or their office)!

“(3) by delivering the documents to an agent whom the individual has authorized to receive them. Ariz.
R. Civ. P. 4.1(d).””’

As Defendants Brnovich will not let a process server approach or even speak with any AGO Officers or
employees, there is no way to determine if the named individual has authorized someone to accept Service!

16. I can tell you what the result of all of Defendants Brnovich’s cleverness is, in real terms, from my own
experience: my process server was not able to Serve, let alone find the 4 AGO Officers named in my Complaint...
and so I had to Amend their names out, leaving only the State, and the 11" Amendment (And oh by the way,

when Defendant Brnovich responds to a Complaint...guess what? He pleads the 11"...as planned by his policies).

3
17. Isn’t Defendants Brnovich clever...by not allowing his AGO Officers to be Served at their office for
acts committed while on the job...and concurrently hiding these Officers’ home addresses and even identities
from the public, he has made it difficult, no, impossible, to Serve a Complaint on any of his Officers/employees.

18. Defendants Brnovich has built an impenetrable wall around his Officers and employees.

19. Defendants Brnovich has designed a system that is meant to rob Justice from potential plaintiffs.

20. At minimum, Brnovich’s “wall” not allowing Service of his Officers at their offices, while he also
knows (intended) these Officers cannot be found outside of their offices, is a bad faith violation of Due Process.

21. Actually, Defendants Brnovich’s cleverness is a fraud scheme (a scheme or artifice to defraud”’) as
he has defrauded me (and others, likely, every day) of my (our) right to readily pursue Justice against his Officers.

22. Defendants Brnovich’s fraud scheme is a trap for Arizona Citizens...by first defrauding us our right
to sue errant AGO Officers, thereby forcing us to sue the State, so the AGO can then hide behind various
cumbersome Arizona State statutes that make it difficult to sue the State, and so the State can then also hide
behind the 11° Amendment to the US Constitution for state sovereignty.

23. Such a fraud scheme to make it impossible to sue errant AGO Officers is an obvious and blatant
violation of Due Process...as such a scheme is clearly unfair, by any interpretation of Due Process, including
as seen in the simple language of cases from our US Supreme Court such as Zinermon v Burch, which made it
clear that Due Process under the 14 Amendment is to prevent our State governments “from engaging in arbitrary,
wrongful actions” (the original causation of/solution for such abuses by States and State Officials):

“Substantive due process prevents the government from engaging in arbitrary, wrongful actions “regardless of
the fairness of the procedures used to implement them.” Zinermon v. Burch, 494 U.S. 113, 125, 110 S.Ct. 975, 108
L.Ed.2d 100 (1990) (quoting Daniels v. Williams, 474 U.S. 327, 331, 106 S.Ct. 662, 88 L.Ed.2d 662 (1986))

Defendants Brnovich making it impossible to sue errant AGO Officers is arbitrary and wrongful,
and the kind of abuse by State governments and state officials the 1 4" Amendment was intended to prevent.
24. The Arizona Supreme Court aggress with such simple language:

“The touchstone of due process under both the Arizona and federal constitutions is fundamental fairness.
Oshrin v. Coulter, 142 Ariz. 109, 111, 688 P.2d 1001, 1003 (1984). (Underline by Plaintiff.)

Making it impossible to sue errant AGO Officers cannot be seen as “fundamental fairness.”

25. Defendants Brnovich, as Attorney General, acting under the color of law to his own end, took
advantage of his position and created these violations of my Rights, and used such against me as the acts/injuries
I was attempting to Serve a Complaint for against (eventually) 6 of his Officers benefited his personal political

sponsor, the most powerful law firm in Arizona, Snell & Wilmer (who was working for the AGO at relevant
times), and it was beneficial to Brnovich’s Chief Prosecutor (1 of the 6) whose son is an attorney at Snell.

26. 42 USC Sec 1983, allows an injured party to sue a government official for civil rights violations. It
applies when a government official acting “under the color of” at the state-level or local law has deprived a
person of rights created by the U.S. Constitution or Federal Law.

Note 6: The Arizona Agency Handbook gives an aggrieved party the right to pursue Federal Rights claims, such
as Sec 1983, in State or Federal Court (13.3.2 Liability Based on Federal Law).

27. To prevail in a claim under section 1983, the plaintiff must prove two critical points: a governmental
party subjected the plaintiff to conduct that occurred under color of state law, and that this conduct deprived the
plaintiff of rights, privileges, or immunities guaranteed under the U.S. Constitution or Federal Law, e.g., as per:

“By the plain terms of § 1983, two — and only two — allegations are required in order to state a cause of
action under that statute. First, the plaintiff must allege that some person has deprived him of a federal right.
Second, he must allege that the person who has deprived him of that right acted under color of state or territorial
law.” Gomez v. Toledo, 446 U.S. 635, 640 (1980); see also, e.g., Groman v. Township of Manalapan, 47 F.3d 633,
628, (3d Cir. 1995) (“A prima facie 23 case under § 1983 requires a plaintiff to demonstrate: (1) a person deprived
him of a federal right; 24 and (2) the person who deprived him of that right acted under color of state or territorial

law.’’).

28. Defendants Brnovich can already be seen by the above to have deprived me of my Federal rights
to Due Process; Equal Protection; and Civil Rights under Sec 1983, and below in Sec III he will be seen again
repeatedly violating Sec 1983 and other by his “Supporting Acts.”

29. As an inept In Pro Se, I have just spent/wasted 5 years plus trying to work around Defendants
Brnovich’s clever scheme to prevent Service of his Officers, which is now obvious to me as a violation of
Due Process, a legal right which I had not understood...and I now understand what his scheme, which there is
no way around, was designed to accomplish: smother my efforts at justice, in part, by painting me into a
corner of the State as a protected Defendant, so he could then use the 11 Amendment, which I had not
known/recognized as impenetrable, until recently being tutored by our US Supreme Court...and so now I have
been forced into filing this action (nor had I understood what 42 USC Sec 1983 was).

I had thought some Court would recognize that my Complaint was in fact against the 6 AGO Officers,
and not the State, and look beyond the 11 Amendment...but I have learned otherwise (which see below).

30. Defendants Brnovich are very clever...so clever, he was able to steal justice and 5 years plus from
me, and likely from hundreds of other Arizonans. (No, this is not a Class Action lawsuit...not yet anyway.)

31. As an attorney; so an Officer of the Court; and the State’s Chief Legal Officer, shouldn’t Defendants

Brnovich be seeking ways to promote “Justice for all” rather than creating ways to impede Justice?
Il, THIS COMPLAINT
32. Will Graven as Plaintiff, alleges the following;

33. On April 26, 2016, I filed a Complaint in this Court (Ex 5), based on what evidence I had at that
time, and my own suspicions (as my journey will progress, I was able to obtain evidence the AGO was
withholding, that would later prove my suspicions).

34. John and Jane Doe’s will latter become, by AGO internal records (which documents them com-
mitting criminal acts with the first 4 Officers/Defendants), Lisa Rodriguez, the longtime Legal Administrator
for the Criminal Division, and Mark Perkovich, the Chief of Special Investigations Section of the Crim. Div..

35. As described in Par’s 6-24 above, my Licensed Process Server not able to serve the 4 AGO
Officers/Defendants (again, see Ex’s 1-4).

36. Itried Effective Service (Ex 6 for the 4 Officers, but my Motion was Denied (Ex 7 pg 4 Ref 1).

37. My case was Dismissed largely due the 11 Amendment, as the only Defendants I could have
Served was the State (Ex 7 pg 3 Sec II).

38. Icontinued searching for evidence, and several months later I obtained what were/are clearly

smoking guns: AGO internal records documenting all 6 Officers committing, in concert with one another,

criminal acts. I thought this new evidence would convince my Judge to see beyond the 11% Amendment, so
I filed a Rule 60 Motion for Relief (Ex 8).

39. My Motion for Relief was Denied, with my Judge basically saying that no amount of evidence
would change the 11" Amendment (Ex 9 pg Ref 1).

40, Icould not believe that documented criminal acts by State AGO Officers would not somehow
“pierce the 11 Amendment veil,” so I filed an Appeal. (Ex 10).

41. My Appeal was Dismissed as frivolous, because the 11th is the 11° (Ex 11).

42. Having obtained even more powerful evidence, I went to State Court...I was assigned a Judge
who came from the law firm representing the State and first 4 Officers (Ex 12).

43. That State Court Judge would not Order Service on the 4 Officers/Defendants, and so I had to
once again to remove their names.

44, The State Court Judge Dismissed my case quoting the State’s attorney (again, who is an attorney
from her former firm, saying nothing about the criminal acts or the records that documented criminal acts (Ex 13).

45. With even more evidence having been obtained, I came back to this Court (Ex 14) to file a new

Complaint, then believing that the overwhelming amount of evidence I then had, including a copy of Plea
Agreement the AGO had signed with one of the Snell Case criminal defendants, (the 6 Officers committed
criminal acts to “exonerate” the remaining Snell Case criminals), I had enough to establish an exception to the 1i*
Amendment (not realizing the 11" protects state officials even when they commit criminal acts).

46. I did not name the 6 Officers in my new Complaint, as I knew I would not be able to have them
Served. I explained this to my then new Judge, suggesting that if he felt I needed to take leave to Amend these 6
back into my Complaint, that when he issued the Order for me to take leave, he also issue an Order for the US
Marshalls to Serve the 6 Officers, as no one but them could find/Serve the 6 (Ex 15 pgs 8,9; and pg 9 at Ref 1).

47. My case was again Dismissed for the 11% Amendment (Ex 16 pg 2 at Sec II).

48. Iwas dumbfounded (and plain dumb I guess), and I still am, actually, that the many documents I
then had, did not somehow create an exception to the 11" Amendment, so I filed another Appeal (Ex 17).

40. That Dismissal was Affirmed (Ex 18).

50. I went to the US Supreme Court, just asking for a Summary Reversal...but even they couldn’t see
their way to find State officials’ criminal acts as exceptions to the 11" Amendment (Ex 19).

51. So, here I am...if nothing else, I have fully demonstrated that Defendants Brnovich’s
scheme/fraud scheme to avoid Service is a good one.

52. Defendants Brnovich has had multiple opportunities (obviously, in his fighting my many efforts)
to reverse his scheme, and violations of Due Process and Civil Rights...but instead, he chose to allow me to
run in circles like a chicken with my head cut off...stealing 5 plus years of this cardiac patient’s life.

53. Ican now no longer pursue these damages against the original Defendants, and so Defendants
Brnovich is liable for the injuries and damages caused by the Defendants he helped escape Justice (I will
present proof of damages at the appropriate time).

54, It cannot be right that Mark Brnovich can run the Arizona Attorney General’s Office for his own
pleasure and gain (which see Supporting Acts below, as he grossly violated 42 USC Sec 1983, and other).

Ill. DEFENDANTS BRNOVICH’S SUPPORTING ACTS
55. In addition to Defendants Brnovich’s “policies” as described throughout, he committed a series of

acts which I have called “Supporting Acts.” The purpose of those acts was to support his completely
“exonerating” the Snell Parties, and to cover his own tracks...as Defendants Brnovich could not leave, say,
criminal defendant Deborah Dubree, who pled guilty to the Snell Crimes (Ex 20, the 3™ set of pgs 3 and 4 ),
and had agreed to testify against the Snell Parties, describing how Snell created and managed committing the

Snell Case crimes, while not charging the Snell Parties (see bullet 4. below); or have criminal defendant Daniel
Esposito, who was charged for conspiring with the Snell Parties (Ex 21, pgs 2 and 3), continue to be pros-

ecuted, and implicate and testify against the Snell Parties, as he had agreed to do (see bullet 5 just below).

1.)

2.)

3.)

4.)

5.)

6.)

7.)

8.)

The below list includes countless violations of Due Process and Sec 1983 by Defendants Brnovich:

Defendants Brnovich removed my name as the victim of all of the charged cases and investigations (7
cases/investigations at the time), including completed cases for several former employees of mine, who had
already pled guilty; and were paying restitution, which caused me to immediately lose restitution (Ex 22);

Defendants Brnovich stopped seizing and liquidating assets to my benefit based on a $45m Lien against
10 former employees (Ex 23); 8 of whom had been charged; 5 of whom had pled guilty; a 9 had signed a
Plea Agreements and the 10™ had completed negotiating a Plea Agreement, and was about to sign it;

After the first and second bullets here, I could no longer afford an attorney (Defendants Brnovich knew my
finances, or lack of, so suffocating my ability to retain counsel and continue my efforts was likely a part of
his intention);

Defendants Brnovich closed the Snell & Wilmer Criminal Investigation (Ex 24); although at the time, he
had criminal defendant Dubree’s Plea Agreement (Ex 20); and he had charged criminal defendant Esposito
for conspiring with Snell Case co-defendants (Ex 21 pgs 2 and 3);

Defendants Brnovich dismissed criminal case CR2015-002486-002 (Ex 21, again, pgs 2 and 3) against
Daniel Esposito (Ex 25, see the series of black dots on pg 2 at 1/12/17), which is the case in which he was
criminally charged for the Snell & Wilmer crimes. Esposito had agreed to testify in the Snell Case, and all
other cases, as Esposito was the main point of contact for the Snell Parties in those crimes, as he was my in-
house general counsel and personal attorney. (Note, this Exhibit calls the Snell & Wilmer Criminal
Investigation the “Outside Counsel Investigation”...but on all other documentation for the investigations, for
1 % years, it was called the Snell & Wilmer Criminal Investigation It was in December of 2015, when word
spread at the AZAGO that criminal defendant Esposito was coming in to testify, including against Snell &
Wilmer, all hell broke lose within the AGO.);

Defendants Brnovich dismissed a second case of mine against Daniel Esposito (Ex 25, see the series of
black dots on pg 2, at 1/12/17): CR2014-001649-002; Esposito’s agreeing to testify in the Snell case also
was to have also resulted in favorable treatment for his crimes in this case;

Defendants Brnovich dismissed two cases of mine against Deborah Dubree (Ex 25, see the series of black
dots on pg 2, at 1/12/17): CR2014-001649-006; P0022015000615 (this is the Case Dubree was investigated
in for the Snell Case crimes, and then Pled Guilty to); Dubree had signed her Plea Agreement...1 and 2 years
earlier, and was to testify in the Snell Case, and all other cases (Dubree was personal friends with Snell Party
suspect Jim Sienicki, and is who Dubree asked for help from, which started the Snell crimes moving);
Dubree was a former Senior Vice-President of certain of my companies;

Defendants Brnovich dismissed a case of mine against the City of Victorville Case (Ex 26), Criminal
Investigation P0022014002355; this Case was ready to be sent to the Grand Jury; this Case involved
executives of mine working with City of Victorville Officials forging a Sales and Purchase Agreement for
$70m worth of aircraft hangars I had built for and sold to the City of Victorville, CA. The basic forgery
defrauded me of $8.5m, plus damages done to me by not receiving that $8.5m. The AGO planned to use the
same 2 provision proposal with the City of Victorville as they were going to use with Snell & Wilmer (i.e.,
fire the complicit employees/officials, settle with Graven, and the AGO would not charge the City), because
the Victorville crimes included city Officials. (Yes, I had a perfect storm: crooked executives who sought-out
other crooked parties to commit criminal acts with.);
9.) Defendants Brnovich dismissed a case of mine called the Emery Rubble Case (Ex 27), Criminal
Investigation Case No.: P002201001134; this Case was ready to be sent to the Grand Jury; one of the
defendants of this Case was to be an important witness in the Victorville Case, and all other cases; the
damages in this Case were known to be at least $500,000;

10.) Defendants Brnovich fired (Ex 27) the Assistant Chief of the Special Investigations Section and Special
Agent Dan Woods (Woods had just been approved for the largest raise permissible). Woods is a former
Special Agent with the FBI and Covert Operations Officer for the CIA, who had moved back to Arizona as

his Mother was terminally il);
11.) Defendants Brnovich then began refusing all Public Records Requests regarding my cases.

12.) Defendants Brnovich denied my right to a Meet and Confer under ARS 13-4406(B) for his dismissing my
cases;

13.) Defendants Brovich then removed my longtime Prosecutor from my cases (Joe Waters).

14.) Defendants Brnovich fired SA Lauren Buhrow, the lead agent for the third of my cases that was closed, Case
No.: P-2013-1134, known as the Emery Rubble Case (she was also 2nd most active agent on all my cases);

15.) Defendants Brnovich demoted the other/second Assistant Chief of Special Investigations, Dr. Charles Loftus
(and the third agent who worked on my cases), and Dr. Loftus was told it would be best if he moved on;

16.) Defendants Brnovich demoted SA Mike Edwards, the fourth agent who worked on my cases, and he was
transferred out of the Special Investigations Section;

17.) Defendants Brnovich told and threatened the fired, demoted and transferred Agents, with being sued
and put on the Brady List if they were to talk about my cases publicly;

18.) Defendants Brnovich dismissed two case of mine against Michael Martin (Ex 25, see the series of black
dots on pg 2, at 1/12/17): CR2015-002486-001; CR2014-001649-001; Martin, as the former President of
several of my companies, was the “ringleader” of the “crime family” that had formed within my companies,
involving several employees, as is now obvious;

19.) Defendants Brnovich dismissed a case of mine against Michael Groh: CR2014-001649-005 (Ex 25, see the
series of black dots on pg 2, at 1/12/17); Groh had pled guilty and signed his Plea Agreement, which included
his testifying in all other cases, several months earlier; Groh was my former Chief Financial Officer, and
knew how the “Martin Crime Family” had moved my funds; assets; and businesses from my companies;

20.) Defendants Brnovich dismissed a case of mine against Pamela J ohnson CR2014-001649-003 (Ex 25, see
the series of black dots on pg 2, at 1/12/17); she had agreed to “roll-over;” Johnson was my Controller
(Johnson worked under Groh);

21.) Defendants Brnovich dismissed a case of mine against Scott Hesse: CR2015-006239-001 (Ex 25, see the
black dot on pg 2, at 12/14/16); his Plea Agreement had been signed, which included his testifying in the
Snell Case, and all other cases, and paying restitution to me; Hesse was a Senior Vice-President of several of

my companies;
22.) Defendants Brnovich dismissed a case of mine against Marc Stricker: Criminal Report P0022015000920;

his Plea Agreement was complete and ready for signature (this would have included Stricker testifying in
the Snell Case, and all other cases, and paying restitution); Stricker was a Senior Vice-President of several

of my companies;

23.) Over 100 interviews had been conducted in the above investigations; dozens of search warrants had been
executed; and over 10 terabytes of evidence collected; over a 4 year period, by several Special Agents;
24.) There were additional investigations underway, that were also closed.
25.) Defendant Brnovich recently refused to investigate the documented criminal acts of his Officers.

26.) There is much more to tell, but I believe it is clear: Defendants Brnovich was getting rid of anyone and
anything, threatening potential witnesses, that could add to the Snell & Wilmer Case being completed were
getting rid of anyone and anything, threatening potential witnesses, that could add to the Snell & Wilmer
Case being completed.

IV. JURISDICTION
56. The matters in this Complaint are based upon the United States Constitution and Federal Law.

V. VENUE
57. The events described in this Complaint occurred in Phoenix, Arizona.

58. Plaintiff was a single man residing in Arizona, Coconino County, at the time of the events

alleged herein.

59. Upon information and belief, Defendant Attorney General Mark Brnovich was a full-time
resident of Arizona, County of Maricopa, at the time of the events described herein.

60. Upon information and belief, Defendant Mark Brnovich, individually/personally was a full-

time resident of Arizona, County of Maricopa, at the time of the events described herein.

61. Plaintiff is informed and believes and thereon alleges that in engaging in the wrongful conduct
herein alleged, the Defendants and Co-Defendants, while largely working in concert at various times, in
varying configurations, each of them individually have also taken their own acts, and therefore are personally
guilty of oppression, fraud and malice, and have acted in conscious disregard of the rights of the Plaintiff,
entitling the Plaintiff to an award of actual, compensatory, consequential, punitive, damages to his person,
compensatory, and exemplary damages, sufficient to punish and make an example of the Defendants and
Co-Defendants, and each of them.

VI. ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
62. Plaintiff incorporates and realleges paragraphs 1 through 61 above the allegations as being

common to all Causes of Action.
63. For the above stated reasons, and more that will be forthcoming, Plaintiff prays the Court will
award the damages against the Defendants as sought by the Plaintiff.
CAUSES OF ACTION, AND DAMAGES REQUESTED

FIRST CAUSE OF ACTION
VIOLATION OF THE AND 147! AMENDMENTS FOR DUE PROCESS

64. Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 63, inclusive, as
though fully set forth herein.

65. The Defendants (the Chief Legal Officer of my State) as defined, and John and Jane Doe’s as may
be uncovered in discovery, have caused the Plaintiff material damages by virtue of their repeated acts violating
my 14" Amendment rights to Due Process, both Substantive and Procedural. The Defendants, while having no
legitimate reason to do so, repeatedly committed these acts, individually, and in concert with one another.

66. Asa direct and proximate result of the acts hereinabove alleged, The Defendants have, and each

of them, are jointly and severally liable to the Plaintiff, for each of the wrongful acts hereinabove alleged

67. By virtue of the foregoing, and the acts herein alleged, the Plaintiff prays that this Court award the
Plaintiff actual damages; punitive damages; damages to his person; compensatory damages, all of which have
not yet been fully ascertained but are believed to be well in excess of $628 million (this is the amount the AGO
was seeking to recuperate on my behalf under the just previous Attorney General, AG Tom Horne, an amount
based upon my personal financial statement showing a net worth of this amount at the time the AGO Officers
comunitted various acts as described in a criminal investigations when I filed suit against them), plus the highest
rate of interest under Arizona Law, pre and post Judgment. Plaintiff will request leave of the Court to amend this
Complaint to allege the full amount of damages incurred by the Defendants when the same has been fully
ascertained. As the acts which created this liability were done with an evil mind, Plaintiff asks for treble damages.

68. Plaintiff is informed and believes and thereon alleges that in engaging in the wrongful conduct

hereinabove alleged, the Defendants, and each of them, have been guilty of oppression, fraud and malice,

and have acted in conscious disregard of the rights of the Plaintiff, entitling the Plaintiff to an award of
damages as described above, sufficient to punish and make an example of the Defendants and their fellow
conspirators and co-defendants, and each of them. Plaintiff is further informed and believes and thereon alleges
that as to each defendant which is a government, corporation, partnership, trust or other entity, such actions
were authorized or ratified by one or more officers, directors or managing agents of such defendant.

SECOND CAUSE OF ACTION
VIOLATIONS OF THE 147 AMENDMENT FOR EQUAL PROTECTION

69. Plaintiff repeats and realleges the allegations set forth in paragraphs | through 68, inclusive, including

Notes, and Comments, as though fully set forth herein.

70. Defendants (the Chief Legal Officer of my State) as defined, and John and Jane Doe’s as may be
uncovered in discovery, have caused the Plaintiff material damages by virtue of their repeated acts violating my
14‘ Amendment Rights to Equal Protection, Defendants, while having no legitimate reason to do so, repeatedly

1]
committed these acts, individually, and in concert with one another.
71. Asa direct and proximate result of the acts hereinabove alleged, Defendants and their Co-
Defendants have, and each of them, are jointly and severally liable to the Plaintiff, for each of the wrongful
acts herein above alleged.

72. By virtue of the foregoing, and the acts herein alleged, the Plaintiff prays that this Court award the
Plaintiff actual damages; punitive damages; damages to his person; compensatory damages, all of which have
not yet been fully ascertained but are believed to be well in excess of $628 million (this is the amount the AGO
was seeking to recuperate on my behalf under the just previous Attorney General, AG Tom Horne, an amount
based upon my personal financial statement showing a net worth of this amount at the time the AGO Officers
committed various acts as described in a criminal investigations when I filed suit against them), plus the highest
rate of interest under Arizona Law, pre and post Judgment. Plaintiff will request leave of the Court to amend this
Complaint to allege the full amount of damages incurred by the Defendants when the same has been fully
ascertained. As the acts which created this liability were done with an evil mind, Plaintiff asks for treble damages.

73. Plaintiff is informed and believes and thereon alleges that in engaging in the wrongful conduct
hereinabove alleged, Defendants, and each of them, have been guilty of oppression, fraud and malice, and
have acted in conscious disregard of the rights of the Plaintiff, entitling the Plaintiff to an award of damages
as described above, sufficient to punish and make an example of Defendants and their fellow conspirators and
co-defendants, and each of them. Plaintiff is further informed and believes and thereon alleges that as to each
defendant which is a government, corporation, partnership, trust or other entity, such actions were authorized

or ratified by one or more officers, directors or managing agents of such defendant.

THIRD CAUSE OF ACTION
VIOLATIONS OF 42 USC SEC 1983

74, Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 73, inclusive, as
though fully set forth herein.

75. The Defendants (the Chief Legal Officer of my State) as defined, and John and Jane Doe’s as may
be uncovered in discovery, have caused the Plaintiff material damages by virtue of their repeated acts violating
my Civil Rights under 42 USC Sec 1983. The Defendants, while having no legitimate reason to do so,
repeatedly committed these acts, individually, and in concert with one another.

76. Asa direct and proximate result of the acts hereinabove alleged, Defendants and their Co-

Defendants have, and each of them, are jointly and severally liable to the Plaintiff, for each of the wrongful

12
acts herein alleged.

77. By virtue of the foregoing, and the acts herein alleged, the Plaintiff prays that this Court award the
Plaintiff actual damages; punitive damages; damages to his person; compensatory damages, all of which have
not yet been fully ascertained but are believed to be well in excess of $628 million (this is the amount the AGO
was seeking to recuperate on my behalf under the just previous Attorney General, AG Tom Horne, an amount
based upon my personal financial statement showing a net worth of this amount at the time the AGO Officers
committed various acts as described in a criminal investigations when I filed suit against them), plus the highest
rate of interest under Arizona Law, pre and post Judgment. Plaintiff will request leave of the Court to amend this
Complaint to allege the full amount of damages incurred by the Defendants when the same has been fully
ascertained. As the acts which created this liability were done with an evil mind, Plaintiff asks for treble damages.

78. Plaintiff is informed and believes and thereon alleges that in engaging in the wrongful conduct
hereinabove alleged, Defendants, and each of them, have been guilty of oppression, fraud and malice, and
have acted in conscious disregard of the rights of the Plaintiff, entitling the Plaintiff to an award of damages
as described above, sufficient to punish and make an example of Defendants and their fellow conspirators and
co-defendants, and each of them. Plaintiff is further informed and believes and thereon alleges that as to
each defendant which is a government, corporation, partnership, trust or other entity, such actions were
authorized or ratified by one or more officers, directors or managing agents of such defendant.

VII. CONCLUSION
79. Defendant Brnovich has used his cleverness and his position as Arizona Attorney General to

violate Due Process and violate my Civil Rights under the color of law.
This Court must demonstrate that his behavior is not acceptable.
Thanking the Court in advance for its time and efforts in adjudicating the matters b fein.

Respectfully submitted this 11" day of August, 2021, by: LO A> ~-, In Pro Se
Plaintiff Will Graven

Original of this Complaint filed the Clerk of District Court this 11" day of August, 2021
Defendants to be Served as required by the Federal Rules of Civil Procedure.

VERIFICATION of the above allegations is on the following page.

CERTIFICATE OF SERVICE to be filed with the Court upon effecting Service of the Defendants.
VERIFICATION

STATE OF ARIZONA )
)ss:
County of Coconino )

William A. Graven, being first duly sworn upon his oath avows that he has written and
therefore read this Complaint and that the allegations contained therein are true and correct, based upon
his personal knowledge, except as to allegations made upon information and belief, and as to such
allegations and information, he believes them to be true.

As well, William A. Graven, being first duly sworn upon his oath avows that he has reviewed all
Exhibits, and swears that each is a true and correct copy of the original, based upon my personal

knowledge.

Should I be called upon to testify under oath for either this Complaint and its contents, or the

Exhibits attached thereto, I would be able to do so.

DATED this 11" of Aygust, 2021.

William A. “Will” Graven

Subscribed and sworn to before me, the undersigned Notary Public, this 11" day of August, 2021,

LE

Notary Public

by Will Graven.

  

My Commission Expires: As /6 , Copa

   

 
 

NOEL LUNA
Notary Public - Arizona
Coconino County
Commission # 551286 i
My Comm. Expires Aug 16, 2022 p

    
 
 

  
 
